DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaki et all. (US 9,364,397). Regarding claim 1, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including the at least one small object cassette (20) comprising a plurality of small object cells (22) integrally formed in the at least one small object cassette; an automated conveyor system (80) structured and operable to transport the cassette(s) from a cassette loading station (see Fig. 1, upstream end of 30) to at least one cassette processing station (10); the at least one cassette processing station (10) accessible by the conveyor system and structured and operable to deposit one of a plurality of groups of small objects into selected ones of the small object cells (see col. 4, lines 4-21) integrally formed in the at least one small object cassette; and a central control system comprising a computer-based controller .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Shibasaki et al. (US 9,364,397) in view of Geltser et al. (US 2004/0154688).  Regarding claim 2, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including the at least one small object cassette (20) comprising a plurality of small object cells (22) integrally formed in the at least one small object cassette; an automated conveyor system (30) structured and operable to transport the cassette(s) from a cassette loading station (see Fig. 1, upstream end of 30) to at least one cassette processing station (10); the at least one cassette processing station (10) accessible by the conveyor system and structured and operable to deposit one of a plurality of groups of small objects into selected ones of the small object cells (see col. 4, lines 5-30) integrally formed in the at least one small object cassette ; and a central control system comprising a computer-based controller (80) communicatively connected to at least the conveyor system and each cassette processing station, the central control system structured and operable to control operations of the conveyor system and each cassette processing station (see at least Fig. 6). Regarding claim 9, Shibasaki discloses a high throughput system for sorting a plurality of different small object types into a plurality of cells of at least one small object cassette, said system including the at least one small object cassette (20) comprising a plurality of small object cells (22) integrally formed in the at least one small object cassette ; an automated conveyor track structured (82) and 
quantity of the small objects, each group of small objects comprising a respective
number of small objects stipulated by the central control system as disclosed by
Geltser, for the purpose of accurately feeding a precise number of small objects to a
small object distribution system.
Allowable Subject Matter
Claim 20 is allowed.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
Regarding the new matter rejection, the applicant states that the amendment to claim 1 is “supported throughout the specification” and “in at least Figures 2A, 2B, and 2C.”  The examiner disagrees with the applicant.  The examiner can find no support for 
The examiner has modified the rejections under 35 USC § 102(a) and 35 USC § 103  to indicate that the “holding sections” disclosed by Shibasaki read on the claim limitation “small object cells integrally formed in the at least one small object cassette.”  The examiner also notes that the claims utilize the open ended transitional phrase “comprising”.  Therefore, even though Shibasaki discloses more structure than the applicant may claim, Shibasaki anticipates claims 1 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Knoth et al. (US 7,886,506 B2) discloses a similar device which also appears to anticipate claims 1 and 8.  However a secondary rejection would be unnecessarily duplicative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653